 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT
     This Amended and Restated Employment and Non-competition Agreement (this
“Agreement”) is made August 22, 2006, between First Financial Bancorp., an Ohio
corporation (the “Company”), and Claude E. Davis (“Employee”).
     WHEREAS, The Company and Employee (the “Parties”) are parties to an
Employment and Non-competition Agreement dated September 21, 2004; and
     WHEREAS, the Parties desire to amend and restate that Agreement as provided
herein;
     NOW, THEREFORE, the Parties hereby agree as follows:
     §1. Employment. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, upon the terms and subject to the
conditions described in this Agreement.
     §2. Term. Employee’s employment with the Company pursuant to this Agreement
shall begin on October 1, 2004 (the “Commencement Date”) and shall end on the
first anniversary of the Commencement Date (the “Initial Term”), unless sooner
terminated pursuant to §6 of this Agreement. The term of this Agreement shall
renew automatically for successive one-year periods after the Initial Term (the
“Renewal Terms”), unless and until terminated pursuant to §6 of this Agreement.
When permitted by the context, any reference in this Agreement to the “term of
this Agreement” shall include the Initial Term and all Renewal Terms, if any.
     §3. Services. Employee shall be employed as the President and Chief
Executive Officer of the Company and shall perform such services and be
responsible for such activities as may be reasonably assigned to him from time
to time by the Board of Directors of the Company (the "Board”), or a duly
authorized Board committee, subject to the business policies and operating
programs, budgets, procedures, and directions established from time to time by
the Company (the "Services”). Employee shall devote his best efforts and full
business and professional time, attention, energy, loyalty, and skill to the
rendering of the Services, to the business affairs of the Company, and to the
advancement of the Company’s interests.
     §4. Compensation.
     (A) Base Compensation. As compensation for his Services under this
Agreement, the Company shall pay Employee a base salary at the annual rate of
$450,000 (the “Base Salary”), payable in accordance with the Company’s general
policies and procedures for payment of salaries to its executive personnel.
Payment of the Base Salary and any other compensation to Employee hereunder
shall be subject to all applicable tax and other withholding requirements.
Employee’s performance shall be reviewed not less often than annually by the
Board or a Board committee for the purpose of considering potential increases in
the Base Salary, but the Company shall not be obligated to make any such
increases.

 



--------------------------------------------------------------------------------



 



     (B) Bonuses. Employee shall participate in the Company’s Annual Short Term
Bonus Plan (the “Bonus Plan”) or such other bonus compensation plans established
by the Board or a Board committee from time to time.
     In addition, so long as Employee is employed by the Company on the
applicable anniversary, the Company shall pay Employee a bonus of $33,000 not
later than 30 days after each of the first three anniversaries of the
Commencement Date (the “Additional Bonuses”). The Additional Bonuses may be
deferred by Employee under the Company’s Deferred Compensation Plan dated
June 1, 2003, subject to the terms and conditions of such plan.
     (C) Stock Options. On the Commencement Date or as soon thereafter as may be
reasonably practicable, the Company shall grant Employee an option to purchase
50,000 shares of the Company’s Common Stock, as defined in the Company’s 1999
Stock Incentive Plan for Officers and Employees (the “Stock Plan”), at a price
equal to the Fair Market Value (as defined in the Stock Plan) on the date of
grant (the “Option”), with all of the shares of Common Stock subject to the
Option to vest on the first anniversary of the date of grant, and with
accelerated vesting upon a Change in Control, as defined in the Stock Plan (a
“Change in Control”); provided that the Option shall be subject to the terms and
conditions of the Stock Plan and the execution by Employee of a stock option
agreement approved by the Board or the Committee (as defined in the Stock Plan)
pursuant to the Stock Plan. Future grants of stock options, if any, and the
related terms shall be at the discretion of the Board or the Committee.
     (D) Restricted Stock. On the Commencement Date or as soon thereafter as may
be reasonably practicable, the Company shall award to Employee 35,000 shares of
Common Stock as Restricted Stock, as defined in the Stock Plan (the “Restricted
Stock”), of which 17,500 shares shall vest on the first anniversary of the date
of the award and 8,750 shall vest on each of the second and third anniversaries
of the date of the award, and with accelerated vesting upon a Change in Control;
provided that the Restricted stock shall be subject to the terms and conditions
of the Stock Plan and the execution by Employee of a restricted stock agreement
approved by the Board or the Committee pursuant to the Stock Plan. Future grants
of restricted stock, if any, an the related terms shall be at the discretion of
the Board or the Committee.
     (E) Fringe Benefits and Perquisites. During the term of this Agreement,
Employee shall be entitled to the following fringe benefits and perquisites:
     (1) Employee shall be eligible to participate in all of the incentive plans
and programs of the Company, including retirement plans, which are generally
applicable to its executive personnel, subject in each case to the terms and
conditions of the applicable incentive plan or program.
     (2) Employee shall be provided employee pension and welfare benefits and
group employee benefits such as sick leave, vacation, group disability and
health, life, and accident insurance and similar indirect compensation which may

2



--------------------------------------------------------------------------------



 



from time to time be offered generally to the Company’s executive personnel,
subject in each case to the terms and conditions of the applicable benefit plan
or program.
     (3) The Company shall pay Employee’s reasonable dues and expenses for
membership in one country club in accordance with the Company’s customary
practices for its executive personnel.
     (4) The Company shall furnish Employee with an automobile or automobile
allowance in accordance with the Company’s policy regarding Company-owned
vehicles for its executive personnel.
§5. Confidentiality; Non-competition and Non-solicitation
     (A) Confidentiality. Employee shall not, directly or indirectly, at any
time (whether during the term of this Agreement or thereafter), disclose any
Confidential Information (as defined below) to any person, association or other
entity (other than the Affiliated Companies, as defined below), or use, or
authorize or assist any person, association or other entity (other than the
Affiliated Companies) to use, any Confidential Information, excepting only
disclosures required by applicable law; provided, that if Employee believes that
disclosure of Confidential Information is required by applicable law, Employee
shall promptly (and in any event prior to such disclosure) give the Company
notice of such proposed disclosure and cooperate with the Company in all ways
reasonably requested by it in its efforts to obtain a protective order or
otherwise limit the scope of such disclosure to the extent the Company deems
necessary or appropriate. Upon termination of his employment with the Company
(for any reason) Employee shall promptly deliver to the Company all documents
and other materials containing any Confidential Information which are in his
possession or under his control.
     (B) Non-competition. During the term of Employee’s employment with the
Company or any Affiliated Company (whether pursuant to this Agreement or
otherwise) and during the first twelve (12) months of the Restricted Period (as
defined below), Employee shall not, directly or indirectly, whether individually
or as a shareholder (except as a shareholder owning 1% or less of the
outstanding capital stock of a publicly traded corporation) or other owner,
partner, member, director, officer, employee, independent contractor, creditor
or agent of any person, other than for the Company:
     (1) Enter into, engage in, or promote or assist (financially or otherwise),
directly or indirectly, any business which provides any commercial banking,
savings banking, mortgage lending, or any similar lending or banking services
(the “Restricted Services”) anywhere in the geographic area consisting of the
states in which the Company operates at any time during the term of this
Agreement (the “Restricted Territory”);
     (2) Solicit any person or entity located in the Restricted Territory for
the provision of any Restricted Services;
     (3) Induce or encourage any employee, officer, director, agent, customer,
depositor, supplier, or independent contractor of any Affiliated Company to
terminate its relationship with any Affiliated Company, or otherwise interfere
or attempt to interfere in

3



--------------------------------------------------------------------------------



 



any way with any Affiliated Company’s relationship with any of its employees,
officers, directors, agents, customers, depositors, suppliers, independent
contractors, or others;
     (4) Employ or engage any person who, at any time within the one-year period
immediately preceding such employment or engagement, was an employee, officer,
or director of any Affiliated Company; or
     (5) Make any statement (oral or written), or take any other action, which
is in any way disparaging to any Affiliated Company or tends to diminish the
reputation of any Affiliated Company.
     (C) Non-solicitation. During the remaining twelve (12) months of the
Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a shareholder (except as a shareholder owning 1% or less of
the outstanding capital stock of a publicly traded contractor, creditor or agent
of any person, other than for the Company:
     (1) Induce or encourage any employee, officer, director, agent, customer,
depositor, supplier, or independent contractor of any Affiliated Company to
terminate its relationship with any Affiliated Company, or otherwise interfere
or attempt to interfere in any way with any Affiliated Company’s relationship
with any of its employees, officers, directors, agents, customers, depositors,
suppliers, independent contractors, or others;
     (2) Employ or engage any person who, at any time within the one-year period
immediately preceding such employment or engagement, was an employee, officer,
or director of any Affiliated Company; or
     (3) Make any statement (oral or written), or take any other action, which
is in any way disparaging to any Affiliated Company or tends to diminish the
reputation of any Affiliated Company.
     (D) For purposes of this Agreement:
     (1) Confidential Information” shall mean all trade secrets, proprietary
data, and other confidential information of or relating to any Affiliated
Company, including without limitation financial information, information
relating to business operations, services, promotional practices, and
relationships with customers, suppliers, employees, independent contractors, or
other parties, and any information which any Affiliated Company is obligated to
treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound, provided that Confidential Information
shall not include information which is or becomes available to the general
public and did not become so available through any breach of any provision of
this or any other agreement by Employee;
     (2) “Affiliated Companies” shall include the Company, all of its
subsidiaries, and any other entities controlled by, controlling, or under common
control with the Company; and

4



--------------------------------------------------------------------------------



 



     (3) the “Restricted Period” shall mean the period beginning on the
Commencement Date and ending on the conclusion of the Severance period (as
defined in §7).
     (E) Employee acknowledges that:
     (1) the various covenants, restrictions, and obligations set forth in this
section are separate and independent obligations, and may be enforced separately
or in any combination;
     (2) the provisions of this section are fundamental and essential for the
protection of the Company’s and the Affiliated Companies’ legitimate business
and proprietary interests, and the Affiliated Companies are intended third party
beneficiaries of such provisions (to the extent such provisions elate to the
Affiliated Companies);
     (3) such provisions are reasonable and appropriate in all respects; and
     (4) in the event of any violation by Employee of any of such provisions,
the Company and, if applicable, the Affiliated Companies, would suffer
irreparable harm and their remedies at law would be inadequate. In the event of
any violation or attempted violation of such provisions by Employee, the Company
and the Affiliated Companies, or any of them, as the case may be, shall be
entitled to a temporary restraining order, temporary and permanent injunctions,
specific performance, and other equitable relief, without any showing of
irreparable harm or damage or the posting of any bond, in addition to any other
rights or remedies which may then be available to them. During the term of
Employee’s employment with the Company or any Affiliated Company (whether
pursuant to this Agreement or otherwise) and during the Restricted Period (as
defined below), Employee shall not, directly or indirectly, whether individually
or as a shareholder (except as a shareholder owning 1% or less of the
outstanding capital stock of a publicly traded corporation) or other owner,
partner, member, director, officer, employee, independent contractor, creditor
or agent of any person, other than for the Company.
     §6. Termination.
     (A) Employee’s employment with the Company:
     (1) shall terminate automatically upon the death of Employee;
     (2) may be terminated by either the Company or Employee at the end of the
Initial Term or any Renewal Term upon not less than 90 days prior written notice
given by either of them to the other;
     (3) may be terminated by Employee at any time for Good Reason (as defined
below) upon not less than 30 days prior written notice to the Company; or
     (4) may be terminated by the Company immediately upon notice to Employee at
any time (a) for Cause (as defined below) or (b) if Employee is then under a
Long-Term Disability (defined below).

5



--------------------------------------------------------------------------------



 



     (B) For purposes of this Agreement:
     (1) “Cause” shall mean any one or more of the following:
     (a) any act constituting (i) a felony under the federal laws of the United
States, the laws of any state, or any other applicable law, (ii) fraud,
embezzlement, misappropriation of assets, willful misfeasance, or dishonesty, or
(iii) other actions or criminal conduct which in any way materially and
adversely affects the reputation, goodwill, or business position of the Company;
     (b) the failure of Employee to perform and observe all material obligations
and conditions to be performed and observed by Employee under this Agreement, or
to perform his duties in accordance, in all material respects, with the
policies, procedures, and directions established from time to time by the Board
or a duly authorized Board committee (any such failure, a “Performance
Failure”), and to correct such Performance Failure promptly following notice
from the Board to do so; or
     (c) having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).
     (2) “Long-Term Disability” shall mean that, because of physical or mental
incapacity, it is more likely than not that Employee will be unable, within
180 days after such incapacity commenced, to perform the essential functions of
his position with the Company, with or without reasonable accommodation. In the
event of any disagreement about whether or when Employee is under a Long-Term
Disability, the question shall be determined:
     (a) by a physician selected by agreement between the Parties if such a
physician is selected within the 10 days after either Party requests the other
to so agree; or, if not,
     (b) by two physicians, the first of whom shall be selected by Employee and
the second of whom shall be selected by the Company or, if Employee fails to
make a selection within 10 days after being requested to do so by the Company,
the second physician shall be selected by the first physician; and
     (c) if the two physicians fail to agree, a third physician selected by the
first two physicians. Employee shall submit to all reasonable examinations
requested by any such physicians.
     (3) “Good Reason” shall mean the occurrence, without Employee’s consent, of
a significant reduction in Employee’s Base Salary or his authority or
responsibilities as set forth in §3 of this Agreement.

6



--------------------------------------------------------------------------------



 



     §7 Severance.
     (A) In the event the Company terminates Employee’s employment pursuant to
§6(A)(2) or §6(A)(4)(b), or Employee terminates his employment pursuant to
§6(A)(3), and Employee provides the Company with a separate, written release (in
a form provided by the Company and reasonably satisfactory to Employee and which
shall comply with the requirements of the Older Workers Benefit Protection Act
and applicable state and federal laws and regulations) which releases the
Company from all claims arising from Employee’s employment with the Company and
the termination thereof, Employee shall receive:
     (1) Termination Compensation equal to 24 months of his Base Salary payable
ratably over a 24 month period (the “Severance Period”) in accordance with the
Company’s general policies and procedures for payment of salaries to its
executive personnel and subject to all applicable tax withholding requirements
to which the Company is subject;
     (2) a Termination Bonus equal to 2 times the target payment under the Bonus
Plan for the calendar year in which Employee’s termination occurs;
     (3) notwithstanding the provisions of the second paragraph of §4(B) of this
Agreement to the contrary, if any Additional Bonuses remain unpaid at the time
of such termination, then the Company shall pay such Additional Bonuses, as
additional severance compensation;
     (4) if the date upon which employee is terminated (the “Date of
Termination”) is within twelve (12) months after a Change in Control, and
provided that Employee either elects to have that Policy described in Employee
Split Dollar Agreement assigned to Employee as specified in Section IX of the
Split Dollar Agreement or Employee consents to the termination of Employee’s
rights under the Split Dollar Agreement, Employee will receive a payment (the
“Split Dollar Payment”) in one lump-sum equal to the present value of the death
benefit Employee would have received under the Split Dollar Agreement,
determined as if Employee last day of work was Employee’s Date of Termination,
were then eligible to receive a retirement benefit under the early, normal,
late, or disability retirement provisions of First Financial Bancorp Employees’
Pension Plan (whether or not this is actually the case), and died at age 75 when
the Split Dollar Agreement was still in effect. for purposes of this Section 5,
present value will be determined using a discount rate based upon the effective
U.S. Treasury securities rate for the applicable discount period (the number
reached by subtracting Employee age at Date of Termination from 75), not to
exceed 10 years. Notwithstanding the prior two sentences, if Employee elect to
receive an assignment of the policy under Section IX of the Split Dollar
Agreement, the Split Dollar Payment shall be applied to the cash payment to the
Company required under Section IX of the Split Dollar Agreement, and any portion
of the Split Dollar Payment in excess of the amount required under Section IX
shall be paid to Employee. The provisions of this Paragraph will apply whether
or not Employee Split Dollar Agreement is terminated before Employee receives
the Split Dollar Payment;

7



--------------------------------------------------------------------------------



 



     (5) if Section 409A(a)(2) of the Internal Revenue Code applies to this
Agreement and Employee is a “key employee” as defined by Internal Revenue Code
Section 416(i), Employee’s Termination Compensation, Termination Bonus any
Additional Bonuses and any Split Dollar Payment (collectively the “Severance
Benefits”) under this Agreement will be paid as follows: (a) any portion of
Employee’s Severance Benefits that would otherwise be payable during the first
six months following the Date of Termination will instead be paid in a lump sum
as soon as administratively practicable after six months have elapsed following
Employee’s Date of Termination (the “Six-Month Anniversary”), and (b) the
remainder of Employee’s Severance Benefits will be paid in equal bi-weekly
installments over the Severance Period, beginning as soon as administratively
practicable after the Six-Month Anniversary. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code and shall be considered
and interpreted in accordance with such intent. Any provision of this Agreement
that would cause the grant and/or issuance of Severance Benefits to fail to
satisfy Section 409A of the Internal Revenue Code shall have no force and effect
until amended to comply with Section 409A, which amendment will be retroactive
to the extent permitted under applicable law.
     (B) Provided Employee elects COBRA coverage, the Company shall pay the
premiums for the first twelve months of coverage. Thereafter Employee will be
responsible for paying COBRA premiums.
     (C) Employee shall be entitled to full executive outplacement assistance
with an agency selected by The Company with the fee paid by The Company in an
amount not to exceed five percent (5%) of Employee’s Base Salary;
     (D) Notwithstanding any other provision of this Agreement, if the receipt
of any payment under this Agreement, in combination with any other payments to
Employee from the Company or its affiliates, shall, in the opinion of
independent tax counsel of recognized standing selected by the Company, result
in the payment by Employee of any excise tax provided for in Section 280G and
Section 4999 of the Internal Revenue Code, then the Company will pay to Employee
an additional amount equal to the amount of such excise tax and the additional
federal, state and local income taxes for which Employee will be liable as a
result of this additional payment.
     (E) Except as expressly provided in §7(A), above, Employee shall have no
right to receive any compensation or other benefits under this Agreement as a
result of or in connection with the termination of his employment with the
Company or for any period after such termination.
     (F) Notwithstanding any other provision of this Agreement to the contrary,
the obligation of the Company to pay Termination Compensation and any Additional
Bonuses otherwise payable following termination of Employee’s employment with
the Company shall automatically and immediately terminate upon the breach by
Employee of any of Employee’s duties or obligations under this Agreement,
including without limitation those under §5.

8



--------------------------------------------------------------------------------



 



     §8 Capacity. Employee represents and warrants to the Company that he has
the capacity and right to enter into this Agreement and perform all of his
obligations under this Agreement without any restriction.
     §9. Remedies. Subject to the right of the Company and the Affiliated
Companies to exercise the remedies described in the second paragraph of §5 of
this Agreement in any court having jurisdiction, all disagreements and
controversies arising with respect to this Agreement, or with respect to its
application to circumstances not clearly set forth in this Agreement, shall be
settled by binding arbitration to be held, and the award made, in Hamilton,
Ohio, pursuant to the then-applicable Commercial Arbitration Rules of the
American Arbitration Association. In any such arbitration, the arbitrators shall
consist of a panel of three arbitrators, which shall act by majority vote and
which shall consist of one arbitrator selected by the Party on one side of the
issue subject to the arbitration, one arbitrator selected by the Party on the
other side of the issue, and a third arbitrator selected by the two arbitrators
so selected, who shall be wither a certified public accountant or an attorney at
law licensed to practice in the State of Ohio and who shall act as chairman of
the arbitration panel; provided that if the Party on one side of the issue
selects its arbitrator for the panel and the other Party fails so to select its
arbitrator within 10 business days after being requested by the first Party to
do so, then the sole arbitrator shall be the arbitrator selected by the first
Party. A decision in any such arbitration shall apply both to the particular
question submitted and to all similar questions arising thereafter and shall be
binding and conclusive upon both Parties and shall be enforceable in any court
having jurisdiction over the Party to be charged.
     All costs and expenses of arbitration shall be borne by the Parties as
determined by the arbitrator or arbitration panel, except that the fees and
expenses of any arbitrator on an arbitration panel who is selected individually
by a Party shall be borne separately by the Party appointing the arbitrator;
provided that if one Party fails to select an arbitrator for a penal, and the
sole arbitrator is the arbitrator selected by the other Party, then the fees of
that arbitrator shall be borne by the Parties as determine by that arbitrator.
     All rights and remedies of each Party under this Agreement are cumulative
and in addition to all other rights and remedies which may be available to that
Party from time to time, whether under any other agreement, at law, or in
equity.
     §10. Survival. The termination of Employee’ employment by the Company (for
any reason) shall not relieve Employee of any of his obligations to the Company
existing at, arising as a result of, or relating to acts or omissions occurring
prior to, such termination. Without limiting the generality of the preceding
sentence, in no event shall the termination of such employment modify or affect
any obligations of Employee or rights of the Company or the Affiliated Companies
under §5 of this Agreement, all of which shall survive the termination of such
employment.
     §11. Notices. All notices and other communications under this Agreement to
either Party shall be in writing and shall be deemed given when (a) delivered
personally to that Party, (b) telecopied (which is confirmed) to that Party at
the telecopy number for that Party set forth in this Agreement, (c) mailed by
certified mail (return receipt requested) to that Party at the address for that
Party set forth in this Agreement, or (d) delivered to Federal Express, UPS, or
any similar express delivery service for delivery the next business day to that
Party at that address.

9



--------------------------------------------------------------------------------



 



     (1) If to the Company:
First Financial Bancorp.
300 High Street
P.O. Box 476
Hamilton, Ohio 45012-0476
Telecopy No.: 513-785-3434
     (2) If to Employee:
500 Random Oaks Drive
Hamilton, Ohio 45013
Telecopy No.: 513-642-5223
     Either Party may change its address or telecopy number for notices under
this Agreement by giving the other Party notice of such change.
     §12 Severability. The intention of the Parties is to comply fully with all
rules, laws, and public policies to the extent possible. If and to the extent
that any court of competent jurisdiction is unable to so construe any provision
of this Agreement and holds that provision to be invalid, such invalidity shall
not affect the remaining provisions of this Agreement, which shall remain in
full force and effect. With respect to any provision in this Agreement finally
determined by such a court to be invalid or unenforceable, such court shall have
jurisdiction to reform this Agreement to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the Parties.
     §13. Non-Waiver. No failure be either Party to insist upon strict
compliance with any term of this Agreement, to exercise any option, to enforce
any right, or to seek any remedy upon any default of the other Party shall
affect, or constitute a waiver of, the other Party’s right to insist upon such
strict compliance, exercise that option, enforce that right, or seek that remedy
with respect to that default or any prior, contemporaneous, or subsequent
default. No custom or practice of the Parties at variance with any provision of
this Agreement shall affect or constitute a waiver of, either Party’s right to
demand strict compliance with all provisions of this Agreement.
     §14. Complete Agreement. This Agreement and all documents referred to in
this agreement, all of which are hereby incorporated herein by reference,
contain the entire agreement between the Parties and supersede all other
agreements and understanding s between the Parties with respect to the subject
matter of this Agreement. This Agreement shall be of no force or effect unless
and until executed and delivered by both Employee and a duly authorized
representative of the Company. No alterations, additions, or other changes to
this Agreement shall be made or be binding unless made in writing and signed by
both Parties.
     §15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

10



--------------------------------------------------------------------------------



 



     §16. Captions. The captions of the various sections of this Agreement are
not part of the context of this Agreement, are only guides to assist in locating
those sections, and shall be ignored in construing this Agreement.
     §17. Genders and Numbers. Where permitted by the context, each pronoun used
in this Agreement includes the same pronoun in other genders and numbers, and
each noun used in this Agreement includes the same noun in other numbers.
     §18. Successors. This Agreement shall be personal to Employee and no rights
or obligations of Employee under this Agreement may be assigned or delegated by
Employee to any person. Any assignment or attempted assignment by Employee in
violation of the preceding sentence shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the heirs, personal representatives, successors, and
assigns of each Party.
     §19. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.

              FIRST FINANCIAL BANCORP.
 
       
/s/Claude E. Davis
  By:   Bruce E. Leep
 
       
CLAUDE E. DAVIS
      Bruce E. Leep, Chairman of the Board
 
       
8/22/06
      8/22/06
 
       
Date
      Date

11